Citation Nr: 0211323	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  98-02 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for arthritis of the 
elbows.

3.  Entitlement to service connection for arthritis of the 
shoulders.

4.  Entitlement to service connection for arthritis of the 
hips.

5.  Entitlement to service connection for arthritis of the 
knees.

6.  Entitlement to service connection for arthritis of the 
ankles.

7.  Entitlement to service connection for arthritis of the 
feet.

(The issues of entitlement to service connection for 
arthritis of the hands and entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
March 1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the issues on appeal.

This claim was previously before the Board and was the 
subject of a March 2000 decision and remand which found that 
the veteran's claim for service connection for arthritis of 
the cervical spine was well grounded and requested 
development of the evidence.  The remaining issues were 
deferred.  That action has been completed and these claims 
are again before the Board.

The veteran's claims of entitlement to service connection for 
arthritis of the hands and entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
will be the subject of a later decision.  The Board is 
undertaking additional development on the issue of 
entitlement to service connection for arthritis of the hands, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When that action is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.

The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is inextricably 
intertwined with the issue of entitlement to service 
connection for arthritis of the hands because the outcome of 
the latter issue has bearing upon the adjudication of the 
former.  see In re Fee Agreement of Mason, 13 Vet. App. 79, 
87 (1999).  Therefore, as the issue of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities is inextricably intertwined with the issue of 
entitlement to service connection for arthritis of the hands, 
the former issue will be deferred pending the development of 
the evidence relating to the latter issue.



FINDING OF FACT

The evidence does not show that arthritis of the cervical 
spine, elbows, shoulders, hips, knees, ankles, or feet was 
present in service; was manifested to a compensable degree 
within one year following the veteran's separation from 
service; or is otherwise related to a disease or injury in 
service.



CONCLUSION OF LAW

Arthritis of the cervical spine, elbows, shoulders, hips, 
knees, ankles, and feet was not incurred in or aggravated by 
service, and cannot be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1153, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim except for those records which the veteran has 
stated exist, but were not found upon search at the Navcare 
II facility.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that further development to obtain those 
records would be futile as a search has determined that those 
records are not present.

The appellant has been advised of the evidence necessary to 
substantiate the claims, by means of the statement of the 
case, the supplemental statements of the case, the Board 
decision and remand, and the RO rating decisions issued 
regarding the claim.  The veteran has also been informed of 
the pertinent provisions of the VCAA by means of an August 
2001 letter, which informed him of the evidence necessary to 
substantiate his claim and of what evidence he was 
responsible for obtaining.  In addition, the veteran stated 
in an August 2001 letter that he had received the letter 
explaining the changes in the law brought about by VCAA.  He 
stated that he had no additional documents or information to 
submit.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability that is proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310.  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. § 3.307.  Arthritis is a chronic disease 
with a presumptive period of one year.  38 C.F.R. § 3.309.

A July 15, 1996, service medical report shows that the 
veteran complained of having hurt his back one week prior 
while lifting a 70-pound radio.  It got better, but had been 
aggravated since he was doing his full job again.  The 
veteran had taut lumbar muscles and tender sacroiliac areas.  
The examiner diagnosed lumbosacral strain.

A September 22, 1969, service medical report shows that the 
veteran complained of a cracking sensation in his neck.  A 
September 23, 1969, service radiographic report found no 
significant radiographic abnormalities of the cervical spine.  
A September 26, 1969, service medical report shows a 
diagnosis of muscle strain with some limitation in range of 
motion of the neck.

An April 28, 1970, service medical report shows complaints of 
snapping in the neck.  The examiner diagnosed a mild 
recurrent strain.  A November 30, 1971, service radiographic 
report found a normal right ankle and foot.

A March 1, 1977, service examination shows that the upper 
extremity, lower extremity, feet, and spine and other 
musculoskeletal systems were normal.  The veteran had full 
range of motion and strength of the spine and his spine and 
other musculoskeletal examination was normal.  The examiner 
noted that the veteran had swollen, painful joints.  In the 
accompanying report of medical history, the veteran 
complained of swollen or painful joints, and recurrent back 
pain.

A March 14, 1978, service examination shows that the veteran 
had full range of motion of the spine and all upper extremity 
joints.  Examinations of his upper extremity, lower 
extremity, feet, and spine and other musculoskeletal were 
normal.

The veteran's May 4, 1981, service retirement examination 
again showed that his upper extremities, lower extremities, 
feet, and spine and other musculoskeletal systems were 
normal.  The veteran had full range of motion of the spine.  
In the accompanying report of medical history, the veteran 
stated that he had swollen or painful joints, recurrent back 
pain, and arthritis, rheumatism, or bursitis.  The examining 
physician noted that the veteran complained of "painful or 
swollen joints diagnosed as arthritis, treatment unknown."

A March 2, 1995, service department medical report shows a 
diagnosis of plantar fasciitis of the left heel.  A March 4, 
1995, service department radiologic examination report shows 
that the bones and joints of the left foot appeared normal.  
There was a small posterior plantar calcaneal spur.  An April 
11, 1995, service department medical report shows that the 
veteran had degenerative joint disease of the neck.  An April 
20, 1995, service department radiologic examination report 
shows degenerative changes involving the uncovertebral joints 
from C3-C4 to C5-C6.

An April 26, 1996, service department radiologic examination 
report shows osteophytic spurring with encroachment on the 
foramina and nerve root compression at C4-C5 and C5-C6 
bilaterally.  A May 31, 1995, service department medical 
report shows a diagnosis of degenerative joint disease of the 
cervical spine.  A June 19, 1996, service department medical 
report appears to provide a diagnosis of impingement syndrome 
of the right shoulder.

An August 16, 1996, service department medical report shows 
that the veteran had degenerative joint disease of the 
patellofemoral joints of both knees and the cervical spine.  
The veteran also complained of recent pain in the right knee 
and ankle that was felt to probably represent degenerative 
joint disease.  The examiner noted degenerative joint disease 
of right upper and lower extremities.

A September 15, 1996, service department medical report shows 
that the veteran was diagnosed with chronic plantar 
fasciitis.  A February 1, 1997, service department radiologic 
examination report shows degenerative changes of the left 
knee.

An August 23, 1997, service department radiologic examination 
report shows an impression of cervical spondylosis deformans 
with neuroexit foraminal narrowing produced by posterior 
osteophytes at C5-C6 bilaterally.

At a May 21, 1998, hearing, the veteran stated that he first 
began to experience problems with arthritis in 1969 when he 
felt a popping sensation in his neck.  The veteran also 
offered pill bottles as proof that he had been treated at a 
facility that had no records of his treatment.

A September 15, 1998, service department medical report shows 
diagnoses of spinal stenosis, subacromial bursitis, and 
osteoarthritis.

A September 24, 1998, service department physician's letter 
indicates that the veteran had post-traumatic degenerative 
joint disease of the patella femoral joints and cervical 
spine.  The physician took the veteran's history, back to 
1966, and noted a fall during his service, which the veteran 
said caused a blow to the low back, neck, and head.  The 
examiner stated that this pain in the low back and headaches 
continued until 1969 when the veteran felt a popping and 
cracking sensation in his neck.  X-rays did not show any 
spinal discrepancy.  

The veteran stated that he continued to experience major 
discomfort of the neck thereafter, and other examinations 
showed degenerative post-traumatic change in the cervical 
vertebra.  The veteran stated that he was diagnosed with 
arthritis in 1979 and became disabled in April 1995 due to 
the condition.  The examiner reviewed the records and felt 
that the veteran was cared for at the Navy Care Two facility, 
despite the absence of records.  

The examiner stated that:

reviewing his chart as presented, it is 
felt that the initial neck...trauma could 
be collated to the injury on active duty 
in July of 1966.  Also from the 
description of the type of work he did 
initially, with multiple trauma and 
increasing complaint, it is felt that 
this complaint initially represented 
trauma and in time resulted in 
degenerative joint disease which he 
relates basically to areas that have been 
verified as having been injured...I also 
feel that some of his complaints are 
related to the traumas as he related them 
to me.  I consider him disabled as this 
time with a diagnosis of post-traumatic 
degenerative arthritis.  I also admit 
that some of his complaints could come 
from degenerative change with out 
specific cause.

A January 24, 1999, service department summary of care shows 
that the veteran had been treated for degenerative joint 
disease of the shoulders and knees; bone spurs of the neck; 
chronic left plantar fasciitis; and a right rotator cuff 
repair.

A January 29, 1999, service department medical report shows a 
diagnosis of bilateral chronic shoulder impingement with bad 
scapular mechanics.  The veteran underwent a partial right 
rotator cuff repair on June 15, 1999.  A January 18, 2000, 
service department medical report shows that X-rays of the 
feet were negative.  X-rays of the knees showed minimal 
degenerative changes.

An October 24, 2000, VA spine examination shows that the 
veteran complained of back pain with an onset in 1995.  The 
examiner reviewed the veteran's claims folder and an MRI 
study taken in conjunction with the examination and found 
that it was less likely than not that the post service 
degenerative joint disease of the cervical spine was 
posttraumatic in origin.  The examiner also stated that it 
was less likely than not that the post-service degenerative 
joint disease of the cervical spine was present in service, 
or that it was related to his service.  The examiner 
diagnosed degenerative joint disease of the cervical spine.  
A review of the X-ray showed that that despite the history of 
a fall, no posttraumatic change was identified.

The Board finds that the criteria for entitlement to service 
connection for arthritis of the cervical spine, elbows, 
shoulders, hips, knees, ankles, and feet are not met.  The 
evidence does not show that arthritis of any of those joints 
was present in service.  Although a May 1981 service 
examination report notes the veteran's complaint of "painful 
and swollen joints diagnosed as arthritis," this statement 
appears to have been taken from the veteran's history and not 
to represent a diagnosis.  There is no evidence in the 
service medical records to support that the veteran had been 
diagnosed with arthritis.  The service medical records show 
complaints of painful and swollen joints of the hands, not of 
the elbows, shoulders, hips, knees, ankles, or feet.

The Board also finds that the evidence does not show any 
diagnoses of arthritis within one year following the 
veteran's separation from service.  There is no medical 
evidence of record dated within one year following the 
veteran's separation from service.  Therefore, the evidence 
does not show that arthritis manifested to a compensable 
degree within one year following the veteran's separation 
from service.

Furthermore, the evidence does not show that any current 
arthritis of the elbows, shoulders, hips, knees, ankles, or 
feet was incurred in or aggravated by the veteran's service 
or is proximately due to or the result of any disease or 
injury incurred in or aggravated by service.  The evidence 
shows diagnoses of arthritis of the knees, a note that the 
veteran was treated for degenerative joint disease of the 
shoulders, a bone spur of the heel, and a possible diagnosis 
of right ankle degenerative joint disease.  However, the 
competent evidence of record does not relate any of those 
findings to service, to any disease or injury incurred in or 
aggravated by service, or show that arthritis of the knees, 
shoulders, feet, or ankles manifested to a compensable degree 
within one year following the veteran's separation from 
service.

The evidence does not show that the veteran has been 
diagnosed with arthritis of the elbows, hips, or ankles.  The 
evidence shows that the veteran underwent a rotator cuff 
repair of the shoulder and has been diagnosed with 
impingement syndrome, degenerative joint disease, and 
bursitis of the shoulders.  There are medical reports that 
show a bone spur of the heel and chronic plantar fasciitis.  
The evidence does not show that the veteran's rotator cuff 
injury, shoulder bursitis, shoulder impingement syndrome, 
bone spur of the heel, or plantar fasciitis were present in 
service or are proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  

One medical report shows a finding of degenerative joint 
disease of the right ankle, but that diagnosis was never 
confirmed by X-rays.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (providing that arthritis must be established by X-rays 
to constitute a disability for payment of VA benefits).  
Nonetheless, there is no evidence of record which relates any 
arthritis of the right ankle to service, to any disease or 
injury incurred in or aggravated by service, or shows that 
arthritis of the right ankle manifested to a compensable 
degree within one year following the veteran's separation 
from service.

The evidence of record shows that the veteran has arthritis 
of the cervical spine that he attributes to a fall in 
service.  He also contends that arthritis of the elbows, 
shoulders, hips, knees, ankles, and feet were present in 
service or are proximately due to or the result of diseases 
or injuries incurred in or aggravated by service.  While he 
is competent to report the injuries and his symptoms, as a 
lay person, he is not competent to offer an opinion relating 
current arthritis to an inservice injury or symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Competent medical evidence is required to relate the 
veteran's current disabilities, first shown years after 
service, to his service.  Furthermore, the veteran's 
recitation in service that he had been diagnosed with 
arthritis does not constitute competent medical evidence.  
Where the determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required.  In medical matters, competent medical evidence 
must come from a witness who is competent to testify as to 
the facts under consideration.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

A September 1998 opinion by a service department physician 
relates the veteran's cervical spine arthritis to a fall in 
service in July 1966.  The examiner felt that some of the 
veteran's complaints could be due to the trauma that was 
related by the veteran to the physician.  The physician also 
admitted that some of the veteran's complaints could come 
from degenerative change without specific cause.

An October 2000 VA examination opinion found that it was less 
likely than not that the veteran's cervical spine disability 
was present during service or related to his service.  That 
examiner also found that it was less likely than not that the 
veteran's arthritis of the cervical spine was post-traumatic 
in origin.

The Board has evaluated these two medical opinions and finds 
that the October 2000 VA examiner's opinion is more 
persuasive.  That opinion relied upon a review of all of the 
medical evidence of record and included review of X-rays and 
an MRI study taken in conjunction with the examination by the 
examiner.  That review also included review of the veteran's 
service medical records which show that the veteran injured 
his low back in July 1966 while lifting a radio and do not 
demonstrate any cervical spine complaints at that time.  

The September 1998 opinion relied upon the veteran's 
subjective history of that incident rather than the objective 
medical evidence.  Based upon the medical history and a 
review of the evidence, the examiner at the October 2000 VA 
examination found that the veteran's condition was not post-
traumatic in origin.  The Board also attaches more weight to 
an objective examination than to a physician's letter 
generated in support of a claim for benefits.

Therefore, the Board finds that the evidence does not show 
that arthritis of the cervical spine was incurred in or 
aggravated by service; is proximately due to or the result of 
any disease or injury incurred in or aggravated by service, 
to include a July 1966 fall; or that arthritis of the 
cervical spine manifested to a compensable degree within one 
year following the veteran's separation from service.

Accordingly, the Board finds that arthritis of the cervical 
spine, elbows, shoulders, hips, knees, ankles, and feet was 
not incurred in or aggravated by service, is not proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service, and did not manifest to a compensable 
degree within one year following the veteran's separation 
from service.  The preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
arthritis of the cervical spine, elbows, shoulders, hips, 
knees, ankles, and feet and those claims are denied.  
38 U.S.C.A. §§ 1110, 1153, 5103A; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309.


ORDER

Entitlement to service connection for arthritis of the 
cervical spine, elbows, shoulders, hips, knees, ankles, and 
feet is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

